UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04627 Name of Registrant: Vanguard Convertible Securities Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2014 – November 30, 2015 Item 1: Reports to Shareholders Annual Report | November 30, 2015 Vanguard Convertible Securities Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Fund Profile. 10 Performance Summary. 12 Financial Statements. 14 Your Fund’s After-Tax Returns. 29 About Your Fund’s Expenses. 30 Glossary. 32 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended November 30, 2015 Total Returns Vanguard Convertible Securities Fund 0.55% Convertibles Composite Index 1.27 Convertible Securities Funds Average -2.23 For a benchmark description, see the Glossary. Convertible Securities Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Your Fund’s Performance at a Glance November 30, 2014, Through November 30, 2015 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Convertible Securities Fund $13.85 $12.67 $0.241 $1.010 1 Chairman’s Letter Dear Shareholder, For the 12 months ended November 30, 2015, Vanguard Convertible Securities Fund returned 0.55%. The fund’s result trailed the 1.27% return of its benchmark, the Convertibles Composite Index, but surpassed the –2.23% average return of its peers . Convertible securities are corporate bonds and preferred stocks that may be exchanged for common stocks at a predetermined price. Convertibles combine the features of bonds and stocks; they offer steady income along with the potential to benefit if the value of their underlying stocks increases. The fund leans away from riskier convertible securities that lack downside protection. Therefore, as in some prior fiscal years, the fund did not benefit from the market’s recent preference for higher-risk convertibles, which helped the benchmark’s return. The broad U.S. stock market produced modest returns U.S. stocks traveled a rocky route on their way to returns that approached 3% for the period. Most of the turmoil came in late summer; markets tumbled in August and September amid fears about the ripple effects of China’s slowing economic growth. Stocks recovered markedly in October and held firm in November. Central banks in Europe and Asia discussed or enacted more stimulus measures to combat weak growth and low inflation. 2 International stocks returned about –6% as the dollar’s strength hurt results. Returns for emerging markets, which were especially affected by the concerns about China, trailed those of the developed markets of the Pacific region and Europe. Bonds managed slight gains as investors waited for the Fed Bond returns were muted over the fiscal year as markets digested the Federal Reserve’s latest statements about the timing of a potential rise in short-term interest rates. (In mid-December, after the close of the reporting period, the Fed raised its target for short-term rates to 0.25%–0.5%.) Investors seemed to alternately seek and shun safe-haven assets, depending on stock market volatility at the time. The broad U.S. taxable bond market returned 0.97%, with income providing the gain. The yield of the 10-year Treasury note ended November at 2.22%, down from 2.25% a year earlier. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –8.29%, hindered by the dollar’s strength against many foreign currencies. Without this currency effect, results were positive. The Fed’s 0%–0.25% target for short-term rates continued to limit returns for money market funds and savings accounts. Market Barometer Average Annual Total Returns Periods Ended November 30, 2015 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 2.53% 16.10% 14.32% Russell 2000 Index (Small-caps) 3.51 14.92 12.02 Russell 3000 Index (Broad U.S. market) 2.58 16.00 14.13 FTSE All-World ex US Index (International) -6.43 3.85 3.41 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.97% 1.50% 3.09% Barclays Municipal Bond Index (Broad tax-exempt market) 3.10 2.49 4.79 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.02 0.04 CPI Consumer Price Index 0.50% 1.02% 1.64% 3 Convertibles’ returns reflected small gains for stocks and bonds The Convertible Securities Fund allows investors to benefit from some of the characteristics of both stocks and bonds. As U.S. stocks and bonds posted small gains for the fiscal year, the convertible market did the same. Convertible securities tend to be issued by small or midsized firms that often have difficulty securing other sources of financing. They are an attractive funding method because they typically require lower interest payments than bonds. The issuance of convertibles during the period started at a healthy pace but slowed as stock and bond market volatility rose. Persistent low interest rates also made regular bonds a more attractive way to raise money than convertibles, which can potentially dilute the value of the issuer’s equity shares. The fund’s relative performance was hindered modestly by its tilt toward convertible securities that have a balanced degree of equity sensitivity. Convertibles with greater sensitivity to stock market movements did well for the period, helping the benchmark modestly outdistance the fund. During the 12 months, the fund reached its goal of holding about 30% of assets in non-U.S. securities. The year-ago figure was about 25%. The fund’s greater diversification is expected to Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Convertible Securities Fund 0.41% 1.24% The fund expense ratio shown is from the prospectus dated March 25, 2015, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2015, the fund’s expense ratio was 0.38%. This decrease from the estimated expense ratio reflects a performance-based investment advisory fee adjustment.When the performance adjustment is positive, the fund’s expenses increase; when it is negative, expenses decrease. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2014. Peer group: Convertible Securities Funds. 4 help the advisor manage risk and gain exposure to opportunities not available in the United States. Returns from convertibles denominated in non-U.S. currencies were hurt as the value of many such currencies fell against the U.S. dollar. The dollar strengthened noticeably against most major currencies, including the euro, Japanese yen, British pound, Australian and Canadian dollars, and Swiss franc. The fund, though, uses currency hedging to take away the effects of currency fluctuations, whether positive or negative. As a result, the fund’s international holdings returned more than 6%, helping it to outperform peer funds. Performance was restrained by the fund’s exposure to oil and gas companies in the energy sector, still battered by falling oil prices. The price of U.S.-produced oil fell 37% over the 12 months. However, energy-related convertibles made up just about 6% of the fund’s holdings, down from 16% two years ago. Information technology was the dominant sector; that helped results because IT stocks were among the market’s better performers during the period. The semiconductor industry did particularly well for the fund. For more information on the fund’s positioning and performance during the year, please see the Advisor’s Report that follows this letter. Total Returns Ten Years Ended November 30, 2015 Average Annual Return Convertible Securities Fund 7.12% Convertibles Composite Index 6.65 Convertible Securities Funds Average 5.84 For a benchmark description, see the Glossary. Convertible Securities Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 The fund’s long-term record continued to beat its yardsticks The Convertible Securities Fund delivered an average annual return of 7.12% over the ten years ended November 30, 2015, besting both the Convertibles Composite Index (+6.65%) and the average return of peers (+5.84%). The fund’s superior long-term record is evidence of the skill and experience of Oaktree Capital Management. Oaktree—which oversees about $100 billion in high-yield and distressed debt, convertibles, and other alternative assets—successfully managed the fund during an unusually turbulent ten-year period, when the global financial crisis dramatically reduced new issuance of convertibles. Interest in convertibles rebounded, but periods of volatility amid historically low interest rates have created unique challenges. Oaktree has admirably steered the fund through these unusual crosscurrents. Importantly, the fund’s low expense ratio—about one-third of the peer fund average—helps the advisor pass on more of the fund’s returns to you. A dose of discipline is crucial when markets become volatile The developments over the past few months remind us that nobody can control the direction of the markets or reliably predict where they’ll go in the short term. However, investors can control how they react to unstable and turbulent markets. During periods of market adversity, it’s more important than ever to keep sight of one of Vanguard’s key principles: Maintain perspective and long-term discipline. Whether you’re investing for yourself or on behalf of clients, your success is affected greatly by how you respond—or don’t respond—during turbulent markets. (You can read Vanguard’s Principles for Investing Success at vanguard.com/research.) As I’ve written in the past, the best course for long-term investors is generally to ignore daily market moves and not make decisions based on emotion. This is also a good time to evaluate your portfolio and make sure your asset allocation is aligned with your time horizon, goals, and risk tolerance. The markets are unpredictable and often confounding. Keeping your long-term plans clearly in focus can help you weather these periodic storms. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 17, 2015 6 Advisor’s Report The investment strategy of Vanguard Convertible Securities Fund is to create a highly diversified global portfolio of convertible securities. The fund emphasizes investments in convertible bonds that have a relatively near-term maturity or put date. We focus on “balanced” convertibles with a reasonable yield, stable credit quality, Major Portfolio Changes Fiscal Year Ended November 30, 2015 Additions Comments Aroundtown Property Holdings Balanced new issue offering an attractive yield on a company (3.00% convertible note due 05/05/20) with a good growth profile. Cemex Balanced convertible issue with attractive growth prospects. (3.72% convertible note due 03/15/20) Ctrip.com International Balanced convertible with strong equity catalysts. (1.00% convertible note due 07/01/20) Dycom Industries Balanced new issue with compelling growth characteristics. (0.75% convertible note due 09/15/21) Euronet Worldwide Balanced convertible issue with strong growth catalysts. (1.50% convertible note due 10/01/44) LinkedIn Balanced convertible with solid growth potential. (0.50% convertible note due 11/01/19) Microchip Technology Attractive new issue with above-average growth potential. (1.625% convertible note due 02/15/25) Reductions Comments BioMarin Pharmaceutical Sold after substantial appreciation and bonds lacked significant (0.75% convertible note due 10/15/18) downside protection. (1.50% convertible note due 10/15/20) Hologic Sold after substantial appreciation and bonds lacked significant (0.00% convertible note due 12/15/43) downside protection. (2.00% convertible note due 12/15/37) (2.00% convertible note due 03/01/42) Molina Healthcare Sold after substantial appreciation and bonds lacked significant (1.125% convertible note due 01/15/20) downside protection. (1.625% convertible note due 08/15/44) NVIDIA Sold after substantial appreciation and bonds lacked significant (1.00% convertible note due 12/01/18) downside protection. Omnicare Sold after substantial appreciation with company being acquired by (3.25% convertible note due 12/15/35) CVS Health. (3.50% convertible note due 02/15/44) Orpea Sold after substantial appreciation and bonds developed significant (1.75% convertible note due 01/01/20) downside risk. Shionogi & Company Sold after substantial appreciation and bonds developed significant (0.00% convertible note due 12/17/19) downside risk. 7 good call protection, and low to moderate conversion premiums. We believe these securities have a favorable balance of upside potential and downside risk. The fund underweights convertible preferred shares, which are riskier but may offer higher returns. We do, however, consider them part of our investable universe and make some use of them. Importantly, the fund does not invest in common stocks or nonconvertible debt. We do not attempt market timing and therefore are fully invested, holding only a small amount of cash for potential investments. We believe that a portfolio of attractive, carefully selected convertible securities can produce equity-type returns with lower volatility and lower structural risk over long periods. We are pleased to report that despite volatile market conditions, the fund posted a positive return, of 0.55%, for the 12 months ended November 30, 2015. Convertible securities benefited from the strength of underlying equities during market rallies while providing downside protection during times of volatility. The investment environment After a strong start to the period, convertible security valuations were affected by a combination of wider credit spreads and lower prices for the underlying equities. Several macroeconomic factors weighed heavily on the broad market from mid-June through the end of the period. Greece’s debt crisis, concerns over slowing growth in China, uncertainty about when the Federal Reserve would raise interest rates, and falling commodity prices led equity and credit markets to decline sharply. More narrowly focused markets, including convertible securities, also felt damaging effects. Despite these factors, global convertible bonds (on a U.S. dollar-hedged basis) remain a leading asset class for the calendar year to date. The Convertible Securities portfolio remains highly sensitive to underlying equity performance as a result of convertibles’ historically low coupons in the current interest rate environment. The fund remains structurally conservative; 94% of its assets are in short- to intermediate-term bonds, defined as those with maturities or puts within seven years. Convertible preferred shares make up about 4% of the portfolio, a significant underweighting versus the benchmark index. We are comfortable with our current portfolio construction with its balance between equity and fixed income characteristics. The new-issuance market over the period proved weaker than we anticipated. After a strong start to calendar year 2015, new issuance slowed considerably in the summer. It totaled $78.8 billion for the reporting period, with U.S. issuance of $38.8 billion slightly lagging non-U.S. issuance of $40 billion. We believe there are three primary reasons for the lower issuance. First, volatility in the equity and credit markets dissuaded potential issuers. Second, uncertainty in the U.S. and global economies has made management teams hesitant to raise capital that may not be needed to fund internal growth 8 projects. Third, prolonged low interest rates have made nonconvertible debt issuance more attractive than a potentially dilutive convertible transaction. Until some of these obstacles are removed, we do not expect issuance to improve materially. Our successes The portfolio returns were broad-based. The top absolute individual contributors to performance were convertibles from Hologic, BioMarin Pharmaceutical, and Omnicare. Among industries, our security selection among semiconductor companies generated strong returns relative to the benchmark. Our shortfalls The fund had several winners and no meaningful detractors outside of oil and gas companies. Significant absolute individual detractors included SunEdison, Chesapeake Energy, and Iconix Brand Group. Among industries, our holdings in integrated oil, pharmaceutical, and communications equipment companies hurt relative performance. The fund’s positioning We remain fully invested in a highly diversified, well-balanced portfolio of convertible securities. At the end of the period, the fund held about one-third of its assets in securities issued outside the United States. The fund has an attractive current yield of 1.8% and an average credit quality of Ba3/BB–. The vast majority of the securities in the fund are performing well fundamentally and, importantly, are well-positioned from a credit perspective. Our outlook remains positive. The convertible market remains technically sound. Demand is solid for most securities, especially for those issued by companies that have strong credit ratings. Fixed income investors find convertible securities attractive as they seek equity upside potential from fixed income assets and as equity investors seek to dampen stock market volatility. Convertibles will remain highly correlated with their underlying equities, but our emphasis on credit quality and intermediate-duration bonds will reduce that volatility. Jean-Paul Nedelec, Managing Director Abe Ofer, Managing Director Stuart Spangler, CFA, Managing Director Oaktree Capital Management, L.P. December 18, 2015 9 Convertible Securities Fund Fund Profile As of November 30, 2015 Portfolio Characteristics Ticker Symbol VCVSX Number of Securities 182 30-Day SEC Yield 1.78% Conversion Premium 35.6% Average Weighted Maturity 4.6 years Average Coupon 1.9% Average Duration 4.3 years Foreign Holdings 33.3% Turnover Rate 95% Expense Ratio 1 0.41% Short-Term Reserves 2.6% Distribution by Maturity (% of fixed income portfolio) Under 1 Year 1.9% 1 - 5 Years 63.7 5 - 10 Years 32.4 10 - 20 Years 1.2 20 - 30 Years 0.8 Distribution by Credit Quality (% of fixed income portfolio) AAA 0.0% AA 0.1 A 1.3 BBB 5.2 BB 15.0 B 9.0 Below B 1.7 Not Rated 67.7 Credit-quality ratings are obtained from S&P. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. Total Fund Volatility Measures DJ Convertibles U.S. Total Composite Market Index FA Index R-Squared 0.89 0.71 Beta 0.95 0.55 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Citrix Systems Inc. Software 2.2% Red Hat Inc. Software 2.1 Jazz Investments I Ltd. Pharmaceuticals 2.0 Priceline Group Inc. Internet & Catalog Retail 1.9 LinkedIn Corp. Internet Software & Services 1.7 Dycom Industries Inc. Construction & Engineering 1.7 NXP Semiconductors NV Semiconductors & Semiconductor Equipment 1.7 Ctrip.com International Internet & Catalog Ltd. Retail 1.6 Scorpio Tankers Inc. Oil, Gas & Consumable Fuels 1.6 j2 Global Inc. Internet Software & Services 1.5 Top Ten 18.0% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratio shown is from the prospectus dated March 25, 2015, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2015, the expense ratio was 0.38%. 10 Convertible Securities Fund Sector Diversification (% of market exposure) Consumer Discretionary 11.1% Consumer Staples 2.7 Energy 5.3 Financials 14.0 Health Care 18.0 Industrials 9.9 Information Technology 31.0 Materials 5.3 Telecommunication Services 0.9 Utilities 1.8 11 Convertible Securities Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: November 30, 2005, Through November 30, 2015 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2015 Final Value One Five Ten of a $10,000 Year Years Years Investment Convertible Securities Fund 0.55% 6.65% 7.12% $19,893 ••••• Convertibles Composite Index 1.27 8.19 6.65 19,030 – Convertible Securities Funds Average -2.23 6.86 5.84 17,640 Dow Jones U.S. Total Stock Market Float Adjusted Index 2.50 14.10 7.71 21,016 For a benchmark description, see the Glossary. Convertible Securities Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend and capital gains information. 12 Convertible Securities Fund Fiscal-Year Total Returns (%): November 30, 2005, Through November 30, 2015 For a benchmark description, see the Glossary. Average Annual Total Returns: Periods Ended September 30, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Convertible Securities Fund 6/17/1986 -2.07% 6.90% 3.53% 3.51% 7.04% 13 Convertible Securities Fund Financial Statements Statement of Net Assets As of November 30, 2015 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date Currency (000) ($000) Convertible Bonds (92.1%) Consumer Discretionary (10.7%) Cineplex Inc. Cvt. 4
